Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 1 Page
                                                            of 15 PageID#
                                                                  1 of 113 2777

                                                                              — /     T
                                                                              I   ^




                          UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT
                                     Alexandria Division


UNITED STATES OF AMERICA,
                                                                                      V    ■
 V.
                                               Criminal Case No. l:18-cr-00457

                                                          FILE UNDER SEAL
BIJAN RAFIEKIAN,et aL,

      Defendants.



            MEMORANDUM OPPOSING COCONSPIRATOR DESIGNATION
                  OF NON-PARTY WITNESS MICHAEL T.FLYNN,
               ENFORCE THE GOVERNMENT'S JUDICIAL ADMISSION
                     AND VACATE THE NON-DISCLOSURE ORDER


        Non-party witness Michael Flynn hereby requests relieffrom the order issued July 3,2019,
upon ex parte application of the government.^ The government, which is "not an ordinary party
to a controversy,"^ should be bound by the judicial admissions it made in open court on June 13,
2019, in direct response to this Court's questions: that Mr. Flynn is not a co-conspirator in the
case before the Court. This is not a mere "Correction to the Record."

         Moreover, designating Mr. Flynn as an unindicted co-conspirator and requesting such a
finding by this Court by a preponderance of the evidence is unnecessary even according to the
government's response, which, due to an oversight by the government, new counsel received at
9:03 pm last night, Sunday July 7, 2019. The government itself concedes that the one document
it seeks to admit per that designation is ''otherwise admissible''


1 Non-party witness Flynn has requested any and all filings the government made to obtain the
ex parte order on July 3. Mr.Flynn's rights are directly implicated by the government's filing and
this resulting order, yet this counsel does not know what has been filed against him. Given more
time, counsel will gladly provide the Court any additional information we find on these issues.
^ Berger v. United States, 295 U.S. 78, 88(1935).
Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 2 Page
                                                            of 15 PageID#
                                                                  2 of 113 2778
Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 3 Page
                                                            of 15 PageID#
                                                                  3 of 113 2779
Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 4 Page
                                                            of 15 PageID#
                                                                  4 of 113 2780
Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 5 Page
                                                            of 15 PageID#
                                                                  5 of 113 2781
Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 6 Page
                                                            of 15 PageID#
                                                                  6 of 113 2782
Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 7 Page
                                                            of 15 PageID#
                                                                  7 of 113 2783
Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 8 Page
                                                            of 15 PageID#
                                                                  8 of 113 2784
Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 9 Page
                                                            of 15 PageID#
                                                                  9 of 113 2785
Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 10Page
                                                             of 1510
                                                                   PageID#
                                                                     of 113 2786
Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 11Page
                                                             of 1511
                                                                   PageID#
                                                                     of 113 2787
Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 12Page
                                                             of 1512
                                                                   PageID#
                                                                     of 113 2788
Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 13Page
                                                             of 1513
                                                                   PageID#
                                                                     of 113 2789
Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 14Page
                                                             of 1514
                                                                   PageID#
                                                                     of 113 2790
Case 1:18-cr-00457-AJT
     Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270 Filed
                                      98-307/08/19
                                            Filed 07/11/19
                                                     Page 15Page
                                                             of 1515
                                                                   PageID#
                                                                     of 113 2791
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-1 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               1 of 316
                                                                      PageID#
                                                                        of 113 2792




                 EXHIBIT 1
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-1 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               2 of 317
                                                                      PageID#
                                                                        of 113 2793
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-1 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               3 of 318
                                                                      PageID#
                                                                        of 113 2794
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-2 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 1
                                                            Page
                                                              of 1019PageID#
                                                                      of 113 2795




                 EXHffiIT2
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-2 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 2
                                                            Page
                                                              of 1020PageID#
                                                                      of 113 2796
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-2 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 3
                                                            Page
                                                              of 1021PageID#
                                                                      of 113 2797
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-2 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 4
                                                            Page
                                                              of 1022PageID#
                                                                      of 113 2798
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-2 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 5
                                                            Page
                                                              of 1023PageID#
                                                                      of 113 2799
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-2 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 6
                                                            Page
                                                              of 1024PageID#
                                                                      of 113 2800
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-2 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 7
                                                            Page
                                                              of 1025PageID#
                                                                      of 113 2801
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-2 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 8
                                                            Page
                                                              of 1026PageID#
                                                                      of 113 2802
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-2 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 9
                                                            Page
                                                              of 1027PageID#
                                                                      of 113 2803
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-2 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 10
                                                             Page
                                                               of 10
                                                                   28PageID#
                                                                      of 113 2804
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-3 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               1 of 329
                                                                      PageID#
                                                                        of 113 2805
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-3 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               2 of 330
                                                                      PageID#
                                                                        of 113 2806
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-3 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               3 of 331
                                                                      PageID#
                                                                        of 113 2807
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-4 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               1 of 332
                                                                      PageID#
                                                                        of 113 2808




             EXHIBIT 3-A
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-4 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               2 of 333
                                                                      PageID#
                                                                        of 113 2809
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-4 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               3 of 334
                                                                      PageID#
                                                                        of 113 2810
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-5 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               1 of 335
                                                                      PageID#
                                                                        of 113 2811




                 EXHIBIT 4
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-5 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               2 of 336
                                                                      PageID#
                                                                        of 113 2812
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-5 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               3 of 337
                                                                      PageID#
                                                                        of 113 2813
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-6 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               1 of 438
                                                                      PageID#
                                                                        of 113 2814




                 EXHIBIT 5
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-6 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               2 of 439
                                                                      PageID#
                                                                        of 113 2815
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-6 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               3 of 440
                                                                      PageID#
                                                                        of 113 2816
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-6 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               4 of 441
                                                                      PageID#
                                                                        of 113 2817
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-7 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               1 of 342
                                                                      PageID#
                                                                        of 113 2818
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-7 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               2 of 343
                                                                      PageID#
                                                                        of 113 2819
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-7 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               3 of 344
                                                                      PageID#
                                                                        of 113 2820
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-8 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               1 of 345
                                                                      PageID#
                                                                        of 113 2821




             EXHIBIT 6-A
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-8 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               2 of 346
                                                                      PageID#
                                                                        of 113 2822
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-8 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               3 of 347
                                                                      PageID#
                                                                        of 113 2823
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-9 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 1
                                                            Page
                                                              of 2748PageID#
                                                                      of 113 2824




                 EXHIBIT 7
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-9 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 2
                                                            Page
                                                              of 2749PageID#
                                                                      of 113 2825
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-9 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 3
                                                            Page
                                                              of 2750PageID#
                                                                      of 113 2826
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-9 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 4
                                                            Page
                                                              of 2751PageID#
                                                                      of 113 2827
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-9 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 5
                                                            Page
                                                              of 2752PageID#
                                                                      of 113 2828
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-9 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 6
                                                            Page
                                                              of 2753PageID#
                                                                      of 113 2829
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-9 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 7
                                                            Page
                                                              of 2754PageID#
                                                                      of 113 2830
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-9 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 8
                                                            Page
                                                              of 2755PageID#
                                                                      of 113 2831
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-9 98-3
                                       Filed 07/08/19
                                             Filed 07/11/19
                                                       Page 9
                                                            Page
                                                              of 2756PageID#
                                                                      of 113 2832
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 10
                                                             Page
                                                               of 27
                                                                   57PageID#
                                                                      of 113 2833
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 11
                                                             Page
                                                               of 27
                                                                   58PageID#
                                                                      of 113 2834
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 12
                                                             Page
                                                               of 27
                                                                   59PageID#
                                                                      of 113 2835
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 13
                                                             Page
                                                               of 27
                                                                   60PageID#
                                                                      of 113 2836
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 14
                                                             Page
                                                               of 27
                                                                   61PageID#
                                                                      of 113 2837
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 15
                                                             Page
                                                               of 27
                                                                   62PageID#
                                                                      of 113 2838
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 16
                                                             Page
                                                               of 27
                                                                   63PageID#
                                                                      of 113 2839
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 17
                                                             Page
                                                               of 27
                                                                   64PageID#
                                                                      of 113 2840
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 18
                                                             Page
                                                               of 27
                                                                   65PageID#
                                                                      of 113 2841
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 19
                                                             Page
                                                               of 27
                                                                   66PageID#
                                                                      of 113 2842
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 20
                                                             Page
                                                               of 27
                                                                   67PageID#
                                                                      of 113 2843
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 21
                                                             Page
                                                               of 27
                                                                   68PageID#
                                                                      of 113 2844
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 22
                                                             Page
                                                               of 27
                                                                   69PageID#
                                                                      of 113 2845
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 23
                                                             Page
                                                               of 27
                                                                   70PageID#
                                                                      of 113 2846
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 24
                                                             Page
                                                               of 27
                                                                   71PageID#
                                                                      of 113 2847
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 25
                                                             Page
                                                               of 27
                                                                   72PageID#
                                                                      of 113 2848
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 26
                                                             Page
                                                               of 27
                                                                   73PageID#
                                                                      of 113 2849
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-9 Filed
                                       98-3 07/08/19
                                             Filed 07/11/19
                                                       Page 27
                                                             Page
                                                               of 27
                                                                   74PageID#
                                                                      of 113 2850
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-10 98-3
                                         FiledFiled
                                               07/08/19
                                                    07/11/19
                                                         PagePage
                                                              1 of 575PageID#
                                                                       of 113 2851




                 EXHIBIT 8
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-10 98-3
                                         FiledFiled
                                               07/08/19
                                                    07/11/19
                                                         PagePage
                                                              2 of 576PageID#
                                                                       of 113 2852
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-10 98-3
                                         FiledFiled
                                               07/08/19
                                                    07/11/19
                                                         PagePage
                                                              3 of 577PageID#
                                                                       of 113 2853
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-10 98-3
                                         FiledFiled
                                               07/08/19
                                                    07/11/19
                                                         PagePage
                                                              4 of 578PageID#
                                                                       of 113 2854
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-10 98-3
                                         FiledFiled
                                               07/08/19
                                                    07/11/19
                                                         PagePage
                                                              5 of 579PageID#
                                                                       of 113 2855
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-11 98-3
                                         FiledFiled
                                               07/08/19
                                                    07/11/19
                                                         PagePage
                                                              1 of 380PageID#
                                                                       of 113 2856




             EXHIBIT 8-A
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-11 98-3
                                         FiledFiled
                                               07/08/19
                                                    07/11/19
                                                         PagePage
                                                              2 of 381PageID#
                                                                       of 113 2857
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-11 98-3
                                         FiledFiled
                                               07/08/19
                                                    07/11/19
                                                         PagePage
                                                              3 of 382PageID#
                                                                       of 113 2858
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-12 98-3
                                         FiledFiled
                                               07/08/19
                                                    07/11/19
                                                         PagePage
                                                              1 of 483PageID#
                                                                       of 113 2859




                EXHIBIT 9
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-12 98-3
                                         FiledFiled
                                               07/08/19
                                                    07/11/19
                                                         PagePage
                                                              2 of 484PageID#
                                                                       of 113 2860
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-12 98-3
                                         FiledFiled
                                               07/08/19
                                                    07/11/19
                                                         PagePage
                                                              3 of 485PageID#
                                                                       of 113 2861
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-12 98-3
                                         FiledFiled
                                               07/08/19
                                                    07/11/19
                                                         PagePage
                                                              4 of 486PageID#
                                                                       of 113 2862
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-13 98-3
                                         FiledFiled
                                               07/08/19
                                                    07/11/19
                                                         PagePage
                                                              1 of 287PageID#
                                                                       of 113 2863




              EXHIBIT 10
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                             Document
                                 270-13 98-3
                                         FiledFiled
                                               07/08/19
                                                    07/11/19
                                                         PagePage
                                                              2 of 288PageID#
                                                                       of 113 2864
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               1 of 20
                                                                     89PageID#
                                                                        of 113 2865




               EXHIBIT 11
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               2 of 20
                                                                     90PageID#
                                                                        of 113 2866
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               3 of 20
                                                                     91PageID#
                                                                        of 113 2867
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               4 of 20
                                                                     92PageID#
                                                                        of 113 2868
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               5 of 20
                                                                     93PageID#
                                                                        of 113 2869
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               6 of 20
                                                                     94PageID#
                                                                        of 113 2870
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               7 of 20
                                                                     95PageID#
                                                                        of 113 2871
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               8 of 20
                                                                     96PageID#
                                                                        of 113 2872
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               9 of 20
                                                                     97PageID#
                                                                        of 113 2873
Case 1:18-cr-00457-AJT
       Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                        Filed 07/08/19
                                              Filed 07/11/19
                                                        Page 10
                                                             Page
                                                                of 20
                                                                   98 PageID#
                                                                      of 113 2874
Case 1:18-cr-00457-AJT
       Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                        Filed 07/08/19
                                              Filed 07/11/19
                                                        Page 11
                                                             Page
                                                                of 20
                                                                   99 PageID#
                                                                      of 113 2875
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               12 of 100
                                                                     20 PageID#
                                                                         of 113 2876
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               13 of 101
                                                                     20 PageID#
                                                                         of 113 2877
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               14 of 102
                                                                     20 PageID#
                                                                         of 113 2878
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               15 of 103
                                                                     20 PageID#
                                                                         of 113 2879
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               16 of 104
                                                                     20 PageID#
                                                                         of 113 2880
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               17 of 105
                                                                     20 PageID#
                                                                         of 113 2881
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               18 of 106
                                                                     20 PageID#
                                                                         of 113 2882
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               19 of 107
                                                                     20 PageID#
                                                                         of 113 2883
Case 1:18-cr-00457-AJT
      Case 1:17-cr-00232-EGS
                        Document
                              Document
                                 270-14 98-3
                                         Filed Filed
                                               07/08/19
                                                     07/11/19
                                                          Page Page
                                                               20 of 108
                                                                     20 PageID#
                                                                         of 113 2884
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-1598-3
                                          FiledFiled
                                                07/08/19
                                                     07/11/19
                                                           Page
                                                              Page
                                                                1 of 109
                                                                     2 PageID#
                                                                         of 113 2885




               EXHIBIT 12
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-1598-3
                                          FiledFiled
                                                07/08/19
                                                     07/11/19
                                                           Page
                                                              Page
                                                                2 of 110
                                                                     2 PageID#
                                                                         of 113 2886
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-1698-3
                                          FiledFiled
                                                07/08/19
                                                     07/11/19
                                                           Page
                                                              Page
                                                                1 of 111
                                                                     3 PageID#
                                                                         of 113 2887




               EXHIBIT 13
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-1698-3
                                          FiledFiled
                                                07/08/19
                                                     07/11/19
                                                           Page
                                                              Page
                                                                2 of 112
                                                                     3 PageID#
                                                                         of 113 2888
Case Case
     1:18-cr-00457-AJT
           1:17-cr-00232-EGS
                         Document
                              Document
                                  270-1698-3
                                          FiledFiled
                                                07/08/19
                                                     07/11/19
                                                           Page
                                                              Page
                                                                3 of 113
                                                                     3 PageID#
                                                                         of 113 2889
